Title: To Thomas Jefferson from Craven Peyton, 12 August 1821
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir.
Monteagle
Augt. 12. 21.
I am Just favoured with yours of to day, by Your Servant My Sire informed me yestarday. that You woud nd down to day. & Calculating On the pleasure of Your Dining, with us, prepared Accordingly & am very sorry You was disappointed, Mrs Marks I am very Sorry to say Continues weak but in no Kind of danger. Doctr Watkins has attended her for two weeks & in his absence Doctr Bramham; the desease is flattering at times being well & returning again. (a Bowell Complaint, she is Now On the Mend. & I hope in a few days will be well She has Never been confined to her Roomwith great Respt. & EsteemC. Peyton